Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


















Election/Restrictions

This application contains claims directed to the following patentably distinct species of clause 2 (see Specification, par. 145; claim 2), clause 3 (see Specification, par. 146; claim 3), clause 4 (see Specification, par. 149; claim 4), clause 5 (see Specification, par. 150; claims 5, 6), clause 7 (see Specification, par. 152; claims 7-9),  clause 10 (see Specification, par. 155; claims 10-12), clause 13 (see Specification, par. 158, claims 13, 14), clause 16 (see Specification, par. 162, claim 16), clause 17 (see Specification, par. 163, claim 17), clause 18 (see Specification, par. 164, claim 18), and clause 19 (see Specification, par. 165, claim 19). The species are independent or distinct because the species are directed to distinct processes for using a peripheral data package with a user runtime process.  The related species are distinct if: (1) the species as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the species do not overlap in scope, i.e., are mutually exclusive; and (3) the species as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the species as claimed have a materially different mode of operation and are mutually exclusive in subject matter.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
(a) the species have acquired a separate status in the art due to their recognized divergent subject matter;
(b) the species require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(c) the prior art applicable to one species would not likely be applicable to another invention;
(d) the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.





Conclusion



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEFFERY L WILLIAMS/           Primary Examiner, Art Unit 2495